Citation Nr: 0121156	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
residuals of a jaw injury.

2.  Entitlement to restoration of service connection for a 
facial scar.

3.  Entitlement to restoration of service connection for 
residuals of a left wrist injury.

4.  Entitlement to restoration of service connection for 
residuals of a fracture of the left little finger.

5.  Entitlement to restoration of service connection for 
residuals of a lip scar.

6.  Entitlement to restoration of service connection for 
residuals of a tracheotomy scar.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had periods of active duty from September 1977 
and September 1980; September 1981 and June 1991; and January 
1994 and April 1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO implemented 
its June 1999 proposal to sever connection for residuals of a 
jaw injury, a facial scar, a left wrist injury, a fracture of 
the left little finger, residuals of a lip scar and residuals 
of a tracheotomy scar.  The Board remanded the claims folder 
to the RO in March 2000 to expedite the veteran's request to 
adjudicate a claim for entitlement to non-service connected 
pension.  In February 2001, the veteran appointed The 
American Legion as his representative.

The Board notes that, in a VA Form 21-4138 filing received in 
January 2001, the veteran raised a claim for service 
connection for dementia.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran incurred residual injuries of a mandibular 
fracture, a facial scar, a fractured left little finger, a 
left wrist injury, a tracheotomy scar and a lip scar as a 
result of a motor vehicle accident on January 26, 1995.

2.  By means of rating decisions dated in March and November 
1997, the RO granted service connection for residuals of a 
mandibular fracture, a facial scar, a fractured left little 
finger, a left wrist injury, a tracheotomy scar and a lip 
scar as a result of the motor vehicle accident which occurred 
on January 26, 1995.

3.  Following the 1997 decisions, the RO received previously 
unconsidered evidence relating to the veteran's January 26, 
1995 motor vehicle accident, to include toxicology reports 
from Loyola University Medical Center (Loyola), interview 
material with Loyola personnel, an opinion from the UASREC 
Command Surgeon and a Line of Duty Investigation (LODI).

4.  The evidence received subsequent to the RO's 1997 rating 
decisions clearly and unmistakably establishes that the 
veteran was operating his motor vehicle under the influence 
of cocaine at the time of his January 26, 1995 accident, that 
he had not been prescribed cocaine for any medically 
indicated use and that his cocaine intoxication was the 
proximate cause of his accident.

5.  The veteran's residual injuries from his January 26, 1995 
motor vehicle accident were a result of his willful 
misconduct.

6.  Had the correct facts and circumstances surrounding the 
January 26, 1995 motor vehicle accident been known to the RO 
at the time of the 1997 decisions, reasonable minds could not 
differ that the RO would have determined that the veteran's 
residuals injuries were not in line of duty as they were due 
to his own willful misconduct.


CONCLUSIONS OF LAW

1.  A jaw injury sustained in a motor vehicle accident on 
January 26, 1995 was the result of the veteran's own willful 
misconduct and was not incurred in the line of duty.  
38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. §§ 3.1(m) and 
(n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

2.  A facial scar sustained in a motor vehicle accident on 
January 26, 1995 was the result of the veteran's own willful 
misconduct and was not incurred in the line of duty.  
38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. §§ 3.1(m) and 
(n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

3.  A left wrist injury sustained in a motor vehicle accident 
on January 26, 1995 was the result of the veteran's own 
willful misconduct and was not incurred in the line of duty.  
38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. §§ 3.1(m) and 
(n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

4.  A fracture of the left little finger sustained in a motor 
vehicle accident on January 26, 1995 was the result of the 
veteran's own willful misconduct and was not incurred in the 
line of duty.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§§ 3.1(m) and (n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

5.  A lip scar sustained in a motor vehicle accident on 
January 26, 1995 was the result of the veteran's own willful 
misconduct and was not incurred in the line of duty.  
38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. §§ 3.1(m) and 
(n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

6.  A tracheotomy sustained as a result of a motor vehicle 
accident on January 26, 1995 was the result of the veteran's 
own willful misconduct and was not incurred in the line of 
duty.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. §§ 3.1(m) 
and (n), 3.105, 3.301 (2000); VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

7.  The RO's March and November 1997 grants of service 
connection for residuals of a mandibular fracture, a facial 
scar, a fractured left little finger, a left wrist injury, a 
tracheotomy scar and a lip scar were based on clear and 
unmistakable error (CUE); therefore, the grants of service 
connection are severed.  38 U.S.C.A. § 101(16) (West 1991); 
38 C.F.R. §§ 3.1(m) and (n), 3.105(a) and (d), 3.301(a), 
(c)(3) and (d) (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural due process

In a March 1997 rating decision, the RO awarded the veteran 
service connection for a mandibular fracture, a facial scar, 
a fractured left little finger and a left wrist injury as 
result of injuries incurred during a January 26, 1995 motor 
vehicle accident.  In a November 1997 decision, the RO 
granted service connection for additional residual injuries 
which included a tracheotomy scar and a lip scar.  These 
decisions were based upon service medical records (SMR's) and 
private medical records then of record.

Thereafter, the RO received previously unconsidered evidence 
relating to the veteran's January 26, 1995 motor vehicle 
accident, to include toxicology reports from Loyola, 
interview material with Loyola personnel, an opinion from the 
UASREC Command Surgeon and a Line of Duty Investigation 
(LODI).  This evidence showed that the veteran's motor 
vehicle accident on January 26, 1995 was not incurred in line 
of duty due to misconduct.  In June 1999, the RO issued an 
administrative decision which concluded that the injuries 
sustained by the veteran on January 26, 1995 were not 
incurred in line of duty.  Later that month, the RO issued a 
rating decision which proposed to sever service connection 
for residuals of a jaw injury, a facial scar, a left wrist 
injury, a fracture of the left little finger, residuals of a 
lip scar and residuals of a tracheotomy scar. 

On July 1, 1999, the RO notified the veteran of the proposed 
severance of service connection and provided him a 60-day 
opportunity to submit evidence or argument on his behalf.  
See 38 C.F.R. § 3.105(d) (2000) (a claimant must be provided 
notice of the contemplated action and given a 60-day period 
for the presentation of additional evidence to show that 
service connection should be maintained).  The veteran 
requested an RO hearing later that month.  Subsequently, he 
postponed his RO hearing scheduled in November 1999 and 
failed to appear to his re-scheduled hearing on January 18, 
2000.  He did not request a postponement for his January 2000 
hearing, did not provide good cause for his failure to appear 
or request a new hearing.  See 38 C.F.R. § 3.105(i)(2) (2000) 
(If a claimant fails to appear to the pre-determination 
hearing without good cause, the final action will be based 
solely on the evidence of record).  On January 18, 2000, the 
RO implemented its decision to sever service connection for 
the above-mentioned residual injuries from the January 26, 
1995 motor vehicle accident.

Based upon the above, the Board finds that the RO has 
satisfied the procedural due process requirements pertaining 
to severance of service connection decisions.

II.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) dated in February 
2000, the veteran and his representative have been given 
notice of the information, medical evidence and/or lay 
evidence necessary to substantiate the claims.  This SOC 
specifically advises the veteran and his representative as to 
the procedural and legal standards applicable to revisions of 
claims.  He has been scheduled for personal hearings before 
both the RO and the Board, but he has failed to appear 
without providing good cause.  He has, however, provided 
written argument in support of his claims.

In this case, the RO has obtained all relevant medical 
records and other evidence regarding the circumstances of the 
January 26, 1995 accident at question.  This evidence 
includes medical opinion interpreting toxicology results and 
addressing the proximate cause of the accident.  The record 
does not reveal the existence of any additional records which 
may be pertinent to the dispositive issues in this case.  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating his claims.  As the requirements of the VCAA 
have been met, the Board finds that no prejudice accrues to 
the veteran in proceeding to the merits of this case at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

III.  Severance of service connection

Previous determinations which are final and binding, to 
include decisions of service connection and in line of duty, 
are subject to revision on the grounds of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A(a) (West 
1991); 38 C.F.R. § 3.105(a) (2000).  In pertinent part, 
service connection can be severed where evidence establishes 
that it is CUE or clearly illegal.  38 C.F.R. § 3.105(d) 
(2000).  This high burden of proof lies with VA.  Id.  See 
Wilson v. West, 11 Vet. App 383 (1998).  

The Court of Appeals for Veterans Claims has defined CUE as 
"a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or law, that when called to the attention 
of the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).  Generally, the Court has resorted to a 
judicially created three-prong test to determine whether CUE 
exists in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied" (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), (2) the error must be "undebatable" and the sort 
of error "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
finding of CUE must be based on the record and the law that 
existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

However, the controlling regulatory provisions relating to 
severance of service connection do not limit review to the 
evidence of record.  See 38 C.F.R. § 3.105(d) (2000).  
Rather, the Court has recognized that post-decision evidence 
may be usable in determining whether there was CUE in the 
granting of service connection.  See Daniels v. Gober, 10 
Vet. App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 
340, 343 (1997).  This would seem particularly so when such 
evidence consists of previously misplaced SMR's which include 
a LODI.  See e.g. 38 C.F.R. § 3.156(c) (2000) (a former 
decision may be reconsidered by the agency of original 
jurisdiction if misplaced SMR's are associated with the 
record).  To hold otherwise would place VA "in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in law or later 
developments in the factual record.  Venturella, 10 Vet. App. 
at 343 (Steinberg, J., concurring).

By decisions dated in March and November 1997, the RO awarded 
the veteran service connection for residuals stemming from a 
motor vehicle accident on January 26, 1995.  These injuries 
involved a mandibular fracture, a facial scar, a fractured 
left little finger, a left wrist injury, a tracheotomy scar 
and a lip scar.  At that time, the RO only had access to 
incomplete SMR's covering the time period from 1978 to 1980 
with several records dated in December 1995.  On February 7, 
1997, the RO found it necessary to make a finding of 
unavailability of the remainder of SMR's.  The other evidence 
of record consisted of a police report dated on January 26, 
1995, medical records from Loyola dated in January 1995, VA 
clinical records beginning in October 1995 and VA examination 
reports dated in January 1997.

In pertinent part, the records before the RO in 1997 revealed 
that the veteran was involved in a motor vehicle accident on 
January 26, 1995.  He rear-ended a stopped school bus while 
attempting to change lanes from behind a truck.  The 
eyewitness accounts recorded in the police report describes 
his vehicle as moving at a "high rate of speed."  The 
veteran himself was too incapacitated to provide a statement 
to police as he had to be extracted from his car that lodged 
underneath the school bus.  Medical personnel at the scene of 
the accident described him as "combative" and 
"unresponsive to pain" prior to his helicopter transport to 
Loyola.  At Loyola, a record of his urine drug screen 
indicated negative values.  His primary injuries were 
described as multiple mandibular fractures, dental alveolar 
fractures and tooth fractures.  He required a tracheotomy and 
underwent surgical teeth extraction, open reduction internal 
fixation of right subcondylar fractures and right 
parasymphseal jaw fixation.  He apparently injured his left 
hand and wrist. 

A December 1995 SMR included an examiner's notation that an 
attempt was being made to obtain a line of duty determination 
to confirm that the veteran tested negative for cocaine at 
the time of his accident.  At that time, the veteran had no 
memory of the accident.  He admitted, however, that he 
gradually began using cocaine following his accident and that 
he was being considered for a discharge due to drug use and 
theft.

The veteran's subsequent VA clinical records recorded his 
October 1995 report of addiction problems in service which 
resulted in his discharge.  He admitted to cocaine usage for 
the prior year.  He was given a diagnosis of cocaine 
dependence.  A June 1996 VA inpatient treatment report 
revealed his admission of substance abuse treatment at 
Lakeside in 1990 and treatment for depression at Great Lakes 
in 1995.  He indicated that he was "fired" from the service 
due to an alcohol and drug problem.  His diagnoses included 
chronic cocaine and alcohol dependence.  His January 1997 VA 
examination reports revealed his report of cocaine usage 
"for a few months only in 1995."  His diagnoses included 
status post left hamate fracture, possible scapholunate/luno 
triquetral sprain, facial scarring with limited mandibular 
movement and temporomandibular joint (TMJ) pain secondary to 
broken mandible.

Following the 1997 decisions, the RO received previously 
unconsidered evidence relating to the veteran's January 26, 
1995 motor vehicle accident, to include toxicology reports 
from Loyola, interview material with Loyola personnel, an 
opinion from the UASREC Command Surgeon and a Line of Duty 
Investigation (LODI).  The toxicology reports from Loyola at 
the time of admission on January 26, 1995 revealed positive 
results for benzodiazepines and cocaine metabolite.  
Interviews with personnel at Loyola indicated that the 
positive benzodiazepines result stemmed from the veteran's 
treatment with Versed during his helicopter transport.  His 
positive cocaine metabolite, however, could not be attributed 
to any drug administered by Loyola medical personnel.  A 
January 4, 1996 opinion from the USAREC Command Surgeon's 
regarding the events on January 26, 1995 stated as follows:

"The veteran was under the influence of 
Benzodipzepines and Cocaine.  Positive results 
indicate that detected substances were present 
at levels above threshold values which 
impaired his sensorium and reflexes which 
contributed directly to the accident."

A February 8, 1996 LODI contained the following findings and 
conclusions:

"DISCUSSION: [The veteran] was drug tested by 
the hospital upon his arrival at the emergency 
room at Loyola Hospital.  The drug test was 
positive for benzodiazepines and cocaine 
metabolite.  I contacted Dr. Kahn, chemical 
laboratory director [at Loyola], who explained 
to me that benzodiazepines were a prescribed 
tranquilizer like Valium and that cocaine 
metabolite detects cocaine usage.  He went on 
to state that cocaine is rarely given 
medicinally but could be given as a nasal 
packing.  Dr. Kahn also stated that it was 
unlikely that a nasal packing with cocaine 
could enter the body fast enough to give a 
positive drug result in his system.  I 
attempted to contact the doctor that treated 
[the veteran] but was referred to Risk 
Management for any and all questions regarding 
Loyola Hospital or Loyola LIFESTAR (helicopter 
ambulance).  Jodi Palmer from Risk Management 
obtained the file and gave the following 
answers.  [The veteran] was administered the 
drug Versed while on the helicopter (see 
medical documents, page 28).  Versed is a 
benzodiazepines and caused the positive result 
for benzodiazepines.  Jodi went on to state 
nothing administered by medical personnel to 
cause a positive result for cocaine metabolite.  
The urine test was positive due to the 
patient's [the veteran's] own use.  To obtain a 
second opinion, Dr. Jones from Fort Meade drug 
testing laboratory stated that Versed would not 
give a positive result for any abusive drug 
testing the U.S. Army conducts.

FINDINGS: There is no evidence that any medical 
personnel administered any cocaine type drug to 
[the veteran] due to his accident.  [The 
veteran] was under the influence of cocaine 
when he had the accident and is responsible.  
Based on the UASREC Command Surgeon's opinion 
that the drugs in [the veteran's] system were 
at a level that impaired his sensorium and 
reflexes, I find that [the veteran] was not in 
the line of duty and that the accident was due 
to his own misconduct.

RECOMMENDATIONS:  This line of duty 
investigation finds [the veteran] not in the 
line of duty due to his own misconduct.  [The 
veteran] is responsible and liable for the 
accident on January 26, 1995."

The veteran was provided a complete copy of the LODI and 
given a 7-day period to offer a written rebuttal.  He did not 
dispute the LODI.  Additional SMR's reveal that he tested 
positive for benzoylecgonine, the primary cocaine metabolite, 
at Great Lakes Hospital in August 1995.  His personnel 
records revealed prior disciplinary action for shoplifting, 
failing to report (FTR) and misuse of government vehicles.  A 
December 1998 opinion from an Administrative Law Attorney for 
the Staff Judge Advocate determined that the LODI was legally 
sufficient.  This opinion noted that AR 600-8-1, Appendix F, 
Rule 3 stated that injury resulting from abuse of drugs was 
not in the line of duty and considered misconduct.

The other clinical records received by the RO following the 
1997 decisions are largely irrelevant to the question as to 
whether the veteran was impaired due to cocaine use at the 
time of his motor vehicle accident on January 26, 1995.  On 
appeal, however, the veteran has argued that service 
connection should be maintained as he was on active duty at 
the time of his accident.  He denies drug usage prior to his 
accident and feels that a "mistake" has been made in the 
positive drug test determination.  He argues that the Army 
cannot use drug test results against him.  He further 
indicates that he was sent back to duty after a negative drug 
test. 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The term "service connected" means, with 
respect to disability or death, that such disability was 
incurred or aggravated, or that the death resulted from a 
disability incurred or aggravated, in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 101(16) 
(West 1991).  "In line of duty" means an injury or disease 
incurred or aggravated during active service and not the 
result of the veteran's own willful misconduct. 38 C.F.R. § 
3.1 (m) (2000). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2000).  It involves deliberate or intentional wrongdoing 
with knowledge or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (2000).  A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n)(2) (2000).  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(3) (2000).

For service connection purposes, the isolated and infrequent 
use of drugs by itself will not be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (2000).  However, usage 
of drugs to enjoy or experience their effects and the effects 
result proximately and immediately in disability, such 
disability will be considered the result of willful 
misconduct.  Id.  Drug usage is defined as the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2000).

Upon review of the record, the Board agrees with the RO that 
its award of service connection for a mandibular fracture, a 
facial scar, a fractured left little finger, a left wrist 
injury, a tracheotomy scar and a lip scar was based on CUE.  
At the time of the 1997 decisions, the RO did not have 
benefit of review of the LODI, the toxicology results from 
Loyola, the interviews with Dr. Kahn and Ms. Palmer of Loyola 
and the opinion from the USAREC Command Surgeon.  The 
toxicology screen and interview material from Loyola 
personnel clearly and unmistakably establish that the veteran 
tested positive for cocaine at the time of his accident and 
that such result could not be attributed to any drug 
administered by Loyola medical personnel.  The opinion from 
the USAREC Command Surgeon found that the veteran's cocaine 
usage "impaired his sensorium and reflexes which contributed 
directly to the accident."  The LODI determined that the 
veteran's injuries were not in the line of duty as due to his 
own willful misconduct.

The only evidence offered by the veteran to rebut these 
medical findings consists of his lay assertions that (1) he 
did not use cocaine at the time of the accident and (2) that 
the medical evidence confirming his cocaine usage is somehow 
"mistaken."  There is no showing that he possesses the 
medical expertise necessary to rebut the toxicology results 
and medical opinion of record confirming the presence of 
cocaine, in amounts sufficient to impair his senses, at the 
time of his accident.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In light of the objectively verifiable 
medical findings, his denials of cocaine usage at the time of 
the accident would 

have been dismissed by the RO as inherently false or untrue.  
See generally King v. Brown, 5 Vet. App. 19, 21 (1993).  
There is no showing that he was prescribed cocaine for any 
medically indicated usage.  See 38 C.F.R. § 3.301(c) and (n) 
(2000) (non-medical usage of drugs which proximately causes 
disability will be considered the result of willful 
misconduct).  In such a situation, the RO would have had no 
discretion but to hold that his injuries resulting from his 
January 25, 1995 accident were due to his willful misconduct 
and, thus, not in line of duty.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992) (an adjudicator must cite a medical basis for 
rejecting a conclusion expressed by trained medical 
professional).

In summary, the Board finds that the evidence clearly and 
unmistakably establishes that the veteran was operating his 
motor vehicle under the influence of cocaine at the time of 
his January 26, 1995 accident, that he had not been 
prescribed cocaine for any medically indicated use and that 
his cocaine intoxication was the proximate cause of his 
accident.  Had the correct facts and circumstances 
surrounding the January 26, 1995 motor vehicle accident been 
known to the RO at the time of the 1997 decisions, reasonable 
minds could not differ that the RO would have determined that 
the veteran's residuals injuries were not in line of duty as 
they were due to his own willful misconduct.  As such, the 
Board agrees with the RO that the grants of service 
connection for a mandibular fracture, a facial scar, a 
fractured left little finger, a left wrist injury, a 
tracheotomy scar and a lip scar were clearly and unmistakably 
erroneous and were properly severed.  38 C.F.R. § 3.105(a) 
(2000).  


ORDER

Restoration of service connection for residuals of a jaw 
injury is denied.

Restoration of service connection for a facial scar is 
denied.

Restoration of service connection for residuals of a left 
wrist injury is denied.

Restoration of service connection for residuals of a fracture 
of the left little finger is denied.

Restoration of service connection for residuals of a lip scar 
is denied.

Restoration of service connection for residuals of a 
tracheotomy scar is denied.



		
C.W. Symanski
Member, Board of Veterans' Appeals



 

